Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The following changes to the drawings have been approved by the examiner: 
“PRIOR ART” should be added to Figures 1 and 2 as detailed in the Drawing Objection presented in the Detailed Action dated May 21, 2021
The turbocharger should be added to the figures as required in 37 CFR 1.83(a).
(The drawings must show every feature of the invention specified in the claims.)  

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





Specification
[0003] A schematic view showing a serial type structure of a water radiator cooling system in the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding  a cooling system for an internal combustion engine, wherein when the engine operates, high-temperature air pressurized by the turbocharger sequentially passes through an air inlet pipe and an air inlet chamber of the intercooler to enter an air inlet side of the third core body of the intercooler to finish primary cooling, then enters an air outlet side of the third core body of the intercooler to finish a secondary cooling, and enters an engine for combustion through an air outlet chamber and an air outlet pipe of the intercooler; after cooling liquid is heated in engine cylinder body, part of the cooling liquid passes through the first water inlet pipe and the first water inlet chamber of the first water radiator to enter the first core body, and then passes through the first water outlet chamber and the first water outlet pipe to enter the engine cylinder body; and the other part of the cooling liquid simultaneously passes through the second water inlet pipe and the second water inlet chamber of the second water radiator to enter the second core body of the second water radiator to complete heat exchange, with the temperature dropping, then passes through the second water outlet chamber and the second water outlet pipe to enter the first water outlet chamber, and enters the engine cylinder body to complete water circulation after being combined with the cooling liquid in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/GRANT MOUBRY/Primary Examiner, Art Unit 3747